                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                             )
FREEDOM OF THE PRESS                         )
FOUNDATION, et al.                           )
                                             )
               Plaintiffs,                   )
                                             )
       V.                                    )         Case No. 1: 17-cv-09343-JGK
                                             )
DEPARTMENT OF JUSTICE, et al.                )
                                             )
               Defendants.                   )


                         DECLARATION OF MICHAEL G. SEIDEL

       I, Michael G. Seidel, declare as follows:

       (1)     I am currently the Assistant Section Chief ("ASC") of the Record/Information

Dissemination Section ("RIDS"), Information Management Division ("IMD"), Winchester,

Virginia and, in the absence of RIDS Section Chief, David M. Hardy, I serve as Acting Section

Chief for RIDS. I have held this position since June 26, 2016. I joined the FBI in September

2011, and prior to my current position, I was the Unit Chief, RIDS Litigation Support Unit from

November 2012 to June 2016; and an Assistant General Counsel, FBI Office of General Counsel,

Freedom of Information Act ("FOIA") Litigation Unit, from September 2011 to November 2012.

In those capacities, I had management oversight or agency counsel responsibility for FBI FOIA

and Privacy Act ("PA") litigation cases nationwide. Prior to my joining the FBI, I served as a

Senior Attorney, U.S. Drug Enforcement Administration ("DEA") from September 2006 to

September 2011, where among myriad legal responsibilities, I advised on FOIA/PA matters and

served as agency counsel representing the DEA in FOIA/PA suits nationwide. I also served as a

U.S. Army Judge Advocate General's Corps Officer in various assignments from 1994 to



                                                   1
September 2006 culminating in my assignment as Chief, General Litigation Branch, U.S. Army

Litigation Division where I oversaw FOIA/PA litigation for the U.S. Army. I am an attorney

registered in the State of Ohio and the District of Columbia.

       (2)     In my official capacity as Acting Section Chief of RIDS, I supervise

approximately 242 FBI employees, supported by approximately 71 contractors, who staff a total

of twelve (12) Federal Bureau oflnvestigation Headquarters ("FBIHQ") units and two (2) field

operational service center units whose collective mission is to effectively plan, develop, direct,

and manage responses to requests for access to FBI records and information pursuant to the

FOIA as amended by the OPEN Government Act of 2007, the OPEN FOIA Act of 2009, and the

FOIA Improvement Act of2016; the Privacy Act of 1974; Executive Order 13526; Presidential,

Attorney General, and FBI policies and procedures; judicial decisions; and Presidential and

Congressional directives. My responsibilities as Acting Section Chief also include the review of

FBI information for classification purposes as mandated by Executive Order 13526, 75 Fed. Reg.

707 (Dec. 29, 2009), and the preparation of declarations in support of Exemption 1 claims

asserted under the FOIA. The Section Chief, RIDS has been designated by the Attorney General

of the United States as an original classification authority and a declassification authority

pursuant to Executive Order 13526, §§ 1.3 and 3.1. Accordingly, when serving in the position of

the Section Chief, RIDS in the absence of the incumbent, I assume the designated original

classification and declassification authority. The statements contained in this declaration are

based upon my personal knowledge, upon information provided to me in my official capacity,

and upon conclusions and determinations reached and made in accordance therewith.

       (3)     Due to the nature of my official duties, I am familiar with the procedures followed

by the FBI in responding to Plaintiffs request for information from its files pursuant to the



                                                  2
provisions of the FOIA, 5 U.S.C. § 552. Specifically, I am aware of the FBI's handling of

Plaintiffs' FOIA request for records concerning the restrictions imposed by statute, regulation, or

the First Amendment on government surveillance targeting members of the news media or

otherwise implicating the freedoms of speech, association, or the press. 1

               ADMINISTRATIVE HISTORY OF PLAINTIFFS' REQUEST
       (4)     By letter dated October 10, 2017, Plaintiffs submitted a FO IA request to the FBI

seeking any and all records concerning restrictions on government surveillance targeting

members of the news media or otherwise implicating the First Amendment. 2 Plaintiffs requested

expedited processing pursuant to 5 U.S.C. § 552(a)(6)(E) and a waiver of search and duplication

fees pursuant to 5 U.S.C. § 552(a)(4)(A)(iii). Plaintiff Freedom of the Press Foundation advised

they should be considered a "representative of the news media" within the meaning of FOIA. 5

U.S.C. § 552(a)(4)(A)(ii)(II). Plaintiff Knight First Amendment Institute advised it qualified as

an "educational.. .institution" whose purpose was "scholarly ... research". 5 U.S.C. §

552(a)(4)(A)(ii)(II). See Exhibit A.

       (5)     By letter dated November 2, 2017, the FBI acknowledged receipt of Plaintiffs'

FOIA request and assigned it FOIA Request No. 1388236-000. Plaintiffs were advised that for

purpose of assessing fees, the FBI determined them to be an educational institution and/or

representative of the news media and they would be charged applicable duplication fees in

accordance with 5 U.S.C. § 552(a)(4)(A)(ii)(II). The FBI also informed Plaintiffs their request

for a public interest fee waiver was under consideration and they would be advised of a decision

at a later date. Plaintiffs were further informed they could file an appeal of the FBI' s



1
 See ECF No. 1, Plaintiffs' Complaint for Injunctive Relief, 11.
2
 The specific details of the request letter are not included here because the request was
subsequently modified by agreement dated March 22, 2018. See 18, infra.
                                                  3
determination with the DOJ Office of Information Policy ("OIP") within ninety days of the date

of the letter, could seek dispute resolution with the Office of Government Information Services

("OGIS"), or could contact the FBI's FOIA Public Liaison with questions. See Exhibit B.

       (6)     By letter dated November 7, 2017, the FBI advised Plaintiffs their request for

expedited processing was approved pursuant to 28 C.F.R. § 16.S(e)(l)(ii). See Exhibit C.

       (7)     On November 29, 2017, the Plaintiffs filed the instant lawsuit. See ECF No. 1.

       (8)     After a period of negotiation discussions, Plaintiffs agreed to narrow and clarify

the scope of the FOIA request. A Stipulation and Order Regarding Document Searches and

Processing ("final processing list") was entered on March 22, 2018. Specifically, Plaintiffs

requested the following categories of documents:

               a.       All Documents concerning limitations imposed by policy, regulation,
               statute, or the Free Speech Clauses of the First Amendment on the use of law
               enforcement and national security investigative authorities to target, acquire,
               retain, disseminate, or use records or information of or about members of the
               news media. The term "law enforcement investigative authorities" means
               warrants, subpoenas (grand jury, administrative, or trial); and court orders issued
               under the Stored Communications Act, Pen Register Act, and Wiretap Act. 3 The
               term "national security investigative authorities" means National Security Letters
               ("NSLs"); "exigent letters"; delayed-notice warrants; and orders and directives
               issued under the Foreign Intelligence Surveillance Act ("FISA"), as amended.

               b.     All documents concerning the Privacy Protection Act of 1980, 42 U.S.C. §
               2000aa, and/or DOJ's Media Guidelines, 28 C.F.R. § 50.10.

               c.      All targeting, minimization, and/or other procedures that were adopted by
               FBI, NSA, CIA, and/or the National Counterterrorism Center ("NCTC")
               regarding the use of law enforcement and/or national security investigative
               authorities to obtain records or information of or about members of the news
               media.

               d.     All reports by the NSA Office of Inspector General and/or the CIA Office
               of Inspector General regarding the use of law enforcement and/or national



3
 With respect to the Wiretap Act, the definition of Documents in Paragraph 2(a) shall exclude
Paragraph 2(a)(vi).
                                                 4
security investigative authorities to obtain records or information of or about
members of the news media.

e.     All requests or statistical information concerning requests for approval to
issue NS Ls for the acquisition of records or information of or about members of
the news media, submitted to:

       i.     the Assistant Attorney General for National Security, DOJ,
       and/or any of the following FBI officials: the Deputy Director,
       Executive Assistant Director, and Associate Executive Assistant
       Director for the National Security Branch; Assistant Directors and
       Deputy Assistant Directors for the Counterterrorism,
       Counterintelligence, and Cyber Divisions, and the Weapons of
       Mass Destruction Directorate; the General Counsel; and the
       Deputy General Counsel for the National Security Law Branch; or

       ii.    pursuant to section G.12 of Appendix G of the current
       version of the FBI Domestic Investigations and Operations Guide
       ("DIOG").

f.     All Documents concerning the limitations imposed by the First
Amendment upon government investigative authorities relating to the
following statutes or other provisions:

       1.      5 U.S.C. § 552a(e)(7);
       11.     12 U.S.C. § 3414(a)(5)(A);
       111.    15 U.S.C. § 1681u(a)-(c);
       lV.     18 U.S.C. § 2709(b);
       V.      50 U.S.C. § 1805(a)(2)(A);
       Vl.     50 U.S.C. § 1824(a)(2)(A);
       Vll.    50 U.S.C. § 1842(a)(l), (c)(2);
       Vlll.   50 U.S.C. § 1843(a), (b)(l);
       IX.     50 U.S.C. § 1861(a)(2)(B); and
       X.      80 Fed. Reg. 9,355, at 9,356.

g.      All portions of the current version of the FBI DIOG that discuss
any limitations on any investigative activities, including the use of law
enforcement and national security investigative authorities, to target,
acquire, retain, disseminate, or use records or information of or about
members of the news media, and/or any other limitations on those
investigative activities imposed by the First Amendment, including but not
limited to all sections of the current FBI DIOG that update or otherwise
correspond to the following portions of the version of the FBI DIOG dated
October 15, 2011:

       1.      Appendices G and Q; and

                                  5
                       ii.     Sections 2.84, 3.3.1.3-3.3.1.4, 3.5-3.6, 4.1-4.2, 4.4.4, 5.1,
               5.3, 5.6.3.4.4.1, 5.7.1, 6.3, 6.10.1, 7.3, 7.10.1, 8.3, 8.8.1, 9.3, 9.10.1,
               10.1.2.2.5, 10.1.3, 10.2.3, 16.1.3, 16.2.3, 16.2.3.5, 16.3.1.4.2, 16.3.1.5.3,
               16.9.3, 18.2, 18.5.6.1, 18.5.6.4.8, 18.6.4.3.4.3, 18.6.5.3.5.1, 18.6.6.3.4,
               18.6.6.3.7.4, 18.6.8.4.2.7, 18.6.9.5.1.1, and 19.10.

See ECF No. 26.

       (9)     By letter dated August 31, 2018, the FBI made its first interim release ofrecords

to the Plaintiffs. The FBI reviewed 508 pages, releasing 255 pages in full or part. Information

was withheld pursuant to FOIA Exemptions 6, 7(C), and 7(E). Plaintiffs were further informed

they could file an appeal of the FBI's determination with DOJ OIP within ninety days of the date

of the letter, could seek dispute resolution with OGIS, or could contact the FBI's FOIA Public

Liaison with questions. See Exhibit D.

       ( 10)   By letter dated September 28, 2018, the FBI made its second interim release of

records to the Plaintiffs. The FBI reviewed 500 pages, releasing 201 pages in full or part.

Information was withheld pursuant to FOIA Exemptions 6, 7(C), and 7(E). Plaintiffs were

advised they could file an appeal of the FBI's determination with the DOJ OIP within ninety

days of the date of the letter or could seek dispute resolution with OGIS. Plaintiffs were also

advised they could contact the AUSA assigned to this case if they had questions. See Exhibit E.

       ( 11)   By letter dated October 31, 2018, the FBI made its third interim release to the

Plaintiffs. The FBI reviewed 56 pages, releasing 50 pages in full or part. Information was

withheld pursuant to FOIA Exemptions 1, 3, 6, 7(C), and 7(E). Plaintiffs were also advised that

the FBI had received a referral of three pages from OIP for direct response to the Plaintiffs and

that response was included in the release. Plaintiffs were again advised they could contact the

AUSA assigned to this case if they had questions. See Exhibit F.




                                                  6
       (12)    By letter dated July 12, 2019, the FBI advised the Plaintiffs that in response to

specific inquiries they made concerning part l .e of the Final Processing List (D .E. 26, Exhibit

A), a search was conducted and no records responsive to this portion of the request were located.

Plaintiffs were directed to contact the Attorney for the Government with any additional inquiries

about the matter and that this was the FBI's final response to the FOIA request. See Exhibit G.

                            THE CENTRAL RECORDS SYSTEM
       (13)    The Central Records System ("CRS") is an extensive system ofrecords consisting

of applicant, investigative, intelligence, personnel, administrative, and general files compiled and

maintained by the FBI in the course of fulfilling its integrated missions and functions as a law

enforcement, counterterrorism, and intelligence agency to include performance of administrative

and personnel functions. The CRS spans the entire FBI organization and encompasses the

records of FBI Headquarters ("FBIHQ"), FBI Field Offices, and FBI Legal Attache Offices

("Legats") worldwide.

       (14)    The CRS consists of a numerical sequence of files, called FBI "classifications,"

which are organized according to designated subject categories. The broad array of CRS file

classification categories include types of criminal conduct and investigations conducted by the

FBI, as well as categorical subjects pertaining to counterterrorism, intelligence,

counterintelligence, personnel, and administrative matters. For identification and retrieval

purposes across the FBI, when a case file is opened, it is assigned a Universal Case File Number

("U CFN") consisting of three sequential components: (a) the CRS file classification number, (b)

the abbreviation of the FBI Office of Origin ("00") initiating the file, and (c) the assigned




                                                 7
individual case file number for that particular subject matter. 4 Within each case file, pertinent

documents of interest are "serialized," or assigned a document number in the order which the

document is added to the file, typically in chronological order.


                        THE CRS GENERAL INDICES AND INDEXING


          ( 15)   The general indices to the CRS are the index or "key" to locating records within

the enormous amount of information contained in the CRS. The CRS is indexed in a manner

which meets the FBI' s investigative needs and priorities, and allows FBI personnel to reasonably

and adequately locate pertinent files in the performance of their law enforcement duties. The

general indices are arranged in alphabetical order and comprise an index on a variety of subject

matters to include individuals, organizations, events, or other subjects of investigative interest

that are indexed for future retrieval. The entries in the general indices fall into two category

types:

          A.      Main entry. A main index entry is a created for: each individual or non-individual

         that is the subject or focus of an investigation. The main (subject) is identified in the title

         of most documents in the case file.

          B.      Reference entry. A reference index entry is created for individuals or non-

         individuals associated with the case but not a known subject or focus of an investigation.

          (16)    FBI employees may index information in the CRS by individual (persons), by

organization (organizational entities, places, and things), and by event (e.g., a terrorist attack or

bank robbery). Indexing information in the CRS is done at the discretion of FBI investigators



4
  For example, in a fictitious file number of "1 lZ-HQ-56789;" the "1 lZ" component indicates
the file classification, "HQ" indicates that FBI Headquarters is the FBI 00 of the file, and
"56789"is the assigned case specific file number.


                                                     8
when information is deemed of sufficient significance to warrant indexing for future retrieval.

Accordingly, the FBI does not index every individual name or other subject matter in the general

indices.

           (17)    Given that CRS index searches can effectively locate a broad array of FBI

records, as standard practice, the FBI normally relies on index searches of the CRS to conduct

reasonable searches for records responsive to FOIPA Requests. However, when evaluating

Plaintiffs' request, the FBI found the subject matter of Plaintiffs' request resulted in search terms

not likely to be indexed within the CRS since information in the CRS is typically indexed by an

individual or organization's name or by event title.

                         THE FBl'S SEARCHES FOR RESPONSIVE RECORDS

           ( 18)   Plaintiff has indicated it is not challenging the FBI' s search, except as to part 1.e

of the "final processing list." (ECF 26 at 5.) Accordingly, this declaration will only describe the

search for records responsive to part 1.e. of the final processing list, seeking the following:

           e.     All requests or statistical information concerning requests for approval to
           issue NSLs 5 for the acquisition of records or information of or about members of
           the news media, submitted to:

                   i.      the Assistant Attorney General for National Security, DOJ, and/or
                   any of the following FBI officials: the Deputy Director, Executive
                   Assistant Director, and Associate Executive Assistant Director for the
                   National Security Branch; Assistant Directors and Deputy Assistant
                   Directors for the Counterterrorism, Counterintelligence, and Cyber
                   Divisions, and the Weapons of Mass Destruction Directorate; the General
                   Counsel; and the Deputy General Counsel for the National Security Law
                   Branch;or

                   ii.    pursuant to section G.12 of Appendix G of the current version of
                   the FBI Domestic Investigations and Operations Guide ("DIOG").



5
 A National Security Letter ("NSL") is an administrative demand for documents or records
relevant to a Predicated Investigation to protect against international terrorism or clandestine
intelligence activities. See: DIOG §18.6.6.3.2.
                                                      9
      See ECF No. 26.

       (19)    In situations such as this where the subject matter does not lend itself to a

standard CRS index search, RIDS' practice is to conduct a more individualized inquiry of

specific FBI divisions and offices deemed reasonably likely to possess any potentially responsive

records. In response to part l .e. of the final processing list, the FBI determined that a Sentinel

search was not likely to yield responsive records. Additionally, while the FBI documents

National Security Letter ("NSL") reviews and determinations in its FISA Management System

("FISAMS"), this system does not contain the capability to search for the requested records,

namely, requests for NSLs on news media, submitted to certain officials. Furthermore, the FBI

does not track the specific category ofNSL requests sought by Plaintiffs, nor does it track any

statistical information concerning such NSL requests. Given the distinctive character of the

records requested, FOIA personnel queried an FBI attorney who is an NSL Subject Matter

Expert ("SME") within FBI's Office of General Counsel ("OGC"), National Security Cyber Law

Branch ("NSCLB"), who was also designated as a point-of-contact within the FBI for NSL

matters, for guidance and assistance in attempting to locate any responsive records. The NSL

expert, who is familiar with the NSL process described in part l.e of the "final processing list,"

was provided a copy of the search stipulation and final processing list. Based on his knowledge

of the specific types of requests described in part 1.e, the subject matter expert was unable to
                                                                                        I
identify any responsive records. The subject matter expert provided contact information for

those who would have likely possessed or been aware of responsive records, if such records

existed. Those individuals were queried and were likewise unable to identify any responsive

records.




                                                  10
                  '.,
          •       "  "-,1'
                                         .. , .
;.
     --.··
 ·:. . >\I -~\; ~
       °!. " ,
       ~;
                        I    '
                    :. ,· ;.··
                                 ; •-,
                                         t;                                  .
                                                                          ADEQUACYOF SEARCH '
                                                                                                                               '
              ~   .. /:,.

              · , ,., (20)                        RIDS, with the assistance of the NSCLB, conducted searche~ reasonably

calculated to locate all records responsive to Part 1.e of the final processing list. The FBI's

NSCLB is a branch of OGC and provides legal advice to the entire FBI as needed. Specifically,

attorneys within the NSCLB provide legal support to national security and cyber-related policy

and legislative initiatives. NSCLB plays a critical role in handling compliance, oversight, and

training for FBI on the use of national security_-related investigative to.ols. These attorneys
 . •. •                           .1 ·    ~          .   '   .   ..   .      •                  .....   • ~-   .   . ..-:_   ·. J....   ··\.



advise FBI employees on counterterrorism, counterintelligence, and cyber matters. They also

provide advice on gathering foreign intelligence and the protection and use of that information

during national security criminal and civil proceedings. Considering these core missions and

responsibilities, RIDS determined this was the FBI office most likely to possess responsive

records since they would be the "gatekeepers" of any statistical and/or reporting data concerning

the use ofNSLs. NSCLB SMEs are knowledgeable on all matters related to the use of NS Ls

within the FBI.

                                 (21)             NSCLB could locate no records responsive to the request. RIDS confirmed with

NSCLB they conducted searches reasonably calculated to locate all responsive records within the

offices' possession. RIDS found no indication records were likely to be housed in separate

locations; and the NSCLB subject matter experts most familiar with the statistical data and

reporting requirements for NS Ls and the subject matter of part l .e of the Plaintiffs' request

confirmed, to the best of their knowledge, responsive records were unlikely to be housed

elsewhere.




                                                                                 11
                 JUSTIFICATION FOR NONDISCLOSURE UNDER THE FOIA

          (22)   The FBI processed all documents responsive to Plaintiffs' request to achieve

maximum disclosure consistent with the access provisions of the FOIA. Every effort was made

to provide Plaintiffs with all material in the public domain and with all reasonably segregable,

non-exempt information. The FBI did not withhold any reasonably segregable, nonexempt

portions from Plaintiffs. Further description of the information withheld, beyond what is

provided in this declaration, could identify the actual exempt information protected by the FBI.

The FBI numbered all pages of its production consecutively as "FBI(l 7cv9343)-1 through

FBI(l 7cv9343)-1067". On the pages released in full or in part, these numbers are typically

located at the bottom of each page. The FBI previously provided the Plaintiffs with an index of

the pages withheld in full; however, Plaintiffs have indicated that those pages are no longer at

issue, except for some specifically designated pages. Plaintiffs have limited their exemption

challenges to a subset of 52 pages; accordingly, only those challenged records are discussed

herein.

          (23)    On the Bates-numbered documents provided to Plaintiffs, the FBI further

categorized its application of Exemptions to better explain the. nature of the information withheld

pursuant to the provisions of the FOIA. Specifically, the FBI applied numerical codes that

coincide with various categories of exempt information. These coded categories are provided to

aid the Court's and Plaintiffs' review of the FBI's explanations of the FOIA Exemptions it has

asserted to withhold the material. The coded, Bates-numbered pages together with this

declaration demonstrate that all challenged material withheld by the FBI is exempt from

disclosure pursuant to the cited FOIA exemptions, or is so intertwined with protected material

that segregation is not possible without revealing the underlying protected material.



                                                 12
       (24)    Each challenged instance of information withheld pursuant to a FOIA Exemption

is accompanied by a coded designation that corresponds to the categories listed below. For

example, if"(b)(3)-1" appears on a document, the "(b)(3)" designation refers to FOIA

Exemption 3 protecting information required to be withheld by statute. The numerical

designation of "1" following the "(b)(3)" narrows the main category into a more specific

subcategory, such as information required to be withheld pursuant to the "National Security Act

(sources and methods)- 50 U.S.C. § 3024(i)(l)."

       (25)    Listed below are the categories used to explain the FOIA Exemptions the FBI

asserted to withhold information on the 52 challenged pages selected by the Plaintiffs:




                         Information currently classified pursuant
        (b)(l)-1
                         to Executive Order ("E.O.") 13,526
     Exem· tion3
                         National Security Act (sources and                1052-1053, 1067
        (b)(3)-1
                         methods)- 50 U.S.C. § 3024 i)(l)
                          J:;ia}V iEnforeeme1\t1t~~hniques a!l<l   >1' ·
    Exemption 7(E)
                                        Proc~cl.Uo:tes
      (b)(7 (E)-1        Sensitive file numbers                            1054
      (b)(7)(E)-2        Internal secure e-mail and intranet web           406, 1054
                         address
      (b)(7)(E)-3        Investigative methodology & strategy              12, 34-35, 40, 905 6 , 909,
                         for specific type of investigation,               1033-1034, 1052-1053,
                         including but not limited to examples,            1066-1067
                         criteria and triggers, as well as
                         capabilities, limitations, and
                         vulnerabilities of those specific
                         strate ies.
      (b)(7)(E)-5        Non-public investigative tools,                   903,914
                         techni ues, databases, database



6
 Due to a typographical error, this page was inadvertently listed on the page as category
(b)(7)(E)-5, but should have been category (b)(7)(E)-3.
                                                 13
                         printouts, and/or information concerning
                         capabilities or limitations
      (b)(7)(E)-6        Non-public portions of operational           377-378,383-384,387-
                         directives (specific guidance,               389,394,396,406-407,
                         procedures, criteria, and/or                 410-417, 421, 1016-1020,
                         requirements).                               1052-1053
     (b)(7)(E)-10        Law enforcement technique utilized in        1017, 1020, 1052-1053
                         the specific context of National Security
                         investigations (cited at times in
                         conjunction with exemptions 1 and 3).
     (b)(7)(E)-11        Specialized FBI units or squads, and/or      1016, 1018-1020, 1052
                         singular roles (including duties and
                         criteria) within the specialized
                         unit/squad.


                      EXEMPTION 1- CLASSIFIED INFORMATION

       (26)    The FBI' s analysis for the withholding of classified information contained in

these documents is based on the standards articulated in the FOIA statute, 5 U.S.C. § 552(b)(l).

Exemption 1 protects from disclosure those records that are:

       a.      specifically authorized under criteria established by an Executive Order to be kept
               secret in the interest of national defense or foreign policy; and

       b.      are in fact properly classified pursuant to such Executive Order.

       (27)    Before I consider an Exemption (b)(l) claim for withholding agency records, I

determine whether the information in those records satisfies the requirements of Executive Order

("E.O.") 13526, the E.O. governing the classification and protection of information that affects

the national security, and whether the information complies with the various substantive and

procedural criteria of the E.O. E.O. 13526, signed by President Barack Obama on December 29,

2009, is the E.O. that currently applies to the protection of national security information. I am

bound by the requirements ofE.O. 13526 when making classification determinations.




                                                 14
       (28)    In order for information to be properly classified, and thus properly withheld from

disclosure pursuant to Exemption (b)(l), the information must meet the requirements set forth in

E.O. 13526 § I.I (a):

       1.      an original classification authority is classifying the information;

       2.      the information is owned by, produced by or for, or is under the control of the
               United States Government;

       3.      the information falls within one or more of the categories of information listed in
               § 1.4 of this order; and

       4.      the original classification authority determines that the unauthorized disclosure of
               the information reasonably could be expected to result in damage to the national
               security, which includes defense against transnational terrorism, and the original
               classification authority is able to identify or describe the damage


       (29)    As I will explain in further detail below, in my role as an original classification

authority, I have determined that the information withheld pursuant to Exemption (b)(l) is under

the control of the United States Government, is classified and requires a classification marking at

the "Secret" level since the unauthorized disclosure of this information reasonably could be

expected to cause serious damage to national security. See E.O. 13526 § l.2(a)(2). In addition

to these substantive requirements, certain procedural and administrative requirements of E.O.

13526 must be followed before information can be considered properly classified, such as,

proper identification and marking of documents. In particular, I made certain that all procedural

requirements of E.O. 13526 were followed:

       1.      each documents was marked as required and stamped with the proper
               classification designation;

       2.      each document was marked to indicate clearly which portions are classified,
               which portions are exempt from declassification as set forth in E.O 13526 §
               l.5(b);




                                                 15
       3.      the prohibitions and limitations on classification specified in E.O. 13526 § 1.7
               were adhered to;

       4.      the declassification policies set forth in E.O. 13526 §§ 3.1 and 3.3 were followed;
               and

       5.      any reasonably segregable portions of these classified documents that did not
               meet the standards for classification under E.O. 13526 were declassified and
               marked for release, unless withholding was otherwise warranted under applicable
               law.

                           Findings of the Declarant Regarding Exemption 1

       (30)    With the above requirements in mind, I personally and independently examined

the FBI information withheld pursuant to Exemption (b)(l). I determined all of the substantive,

procedural, and administrative requirements set forth above have been satisfied. As a result, I

concluded that the information protected pursuant to Exemption (b)(l) was properly classified,

continues to warrant classification at the "Secret" level, and is exempt from disclosure pursuant

to E.O. 13526 § l.4(c) - "intelligence activities (including covert action), intelligence sources or

methods, or cryptology" and E.O. 13526 § 1.4 (d) - "foreign relations or foreign activities".

                  E.O. 13526, § 1.4(c)- Intelligence Activities, Sources and Methods

       (31)    E. 0. 13 526, § 1.4(c), exempts intelligence activities (including covert action),

intelligence sources or methods, or cryptology from disclosure. An intelligence activity or

method includes any intelligence action or technique utilized by the FBI against a targeted

individual or organization that has been determined to be of national security interest. An

intelligence method is used to indicate any procedure (human or non-human) utilized to obtain

information concerning such individual or organization. An intelligence activity or method has

two characteristics. First, the intelligence activity or method -- and information generated by it --

is needed by U. S. Intelligence/Counterintelligence agencies to carry out their missions. Second,




                                                 16
confidentiality must be maintained with respect to the activity or method if the viability,

productivity and usefulness of its information is to be preserved.

       (32)     The FBI withheld information pursuant to Exemption 1 to protect intelligence

methods utilized by the FBI for gathering intelligence data. This material is classified because

its release would reveal actual intelligence activities and methods used by the FBI against

specific targets of foreign counterintelligence investigations or operations and/or disclose the

intelligence gathering capabilities of the activities or methods directed at specific targets. The

information concerning the intelligence activities or methods is very specific in nature and

known to very few individuals.

        (33)    It is my determination that disclosure of specific information describing the

intelligence activities within the records at issue, and which are still used by the FBI to gather

intelligence information in other cases, could reasonably be expected to cause serious damage to

the national security for the following reasons: (1) disclosure would allow hostile entities to

discover the current intelligence gathering methods used by the FBI; and (2) disclosure would

reveal the determination of the criteria used and priorities assigned to current intelligence or

counterintelligence investigations. With the aid of this detailed information, hostile entities

could develop countermeasures which would, in tum, severely disrupt the FBI's intelligence

gathering capabilities. This severe disruption would also result in severe damage to the FBI's

efforts to detect and apprehend violators of the United States' national security and criminal laws.

        (34)    The FBI protected the following categories of information specific to intelligence

activities and methods because disclosure reasonably could be expected to cause serious damage

to the national security.




                                                 17
                                                                                       .
                                                                                       '   1'

                      •   ,.
                               ..
                                1\.
                                      .
                                      ~f'
                                            .   .


                                                    Detailed Intelligence Activities

       (35)    The FBI withheld classified information on Bates pages 1052-1053, and 1067

concerning detailed intelligence activity information gathered or compiled by the FBI on specific

individuals or organizations of national security interest and/or detailed procedures about the

direction of such intelligence activities. The disclosure ofthis information could reasonably be

expected to cause serious damage to the national security, as it would: (a) reveal actual

intelligence activities or methods utilized by the FBI against a specific type of targets; (b)

disclose the intelligence-gathering capabilities of the method; and (c) disclose certain criteria,

triggers, limitations, requirements, and prerequisites that precede use of the technique or method

in specific situations. This information is properly classified at the "Secret" level pursuant to

E.O. 13526, § l.4(c), and is exempt from disclosure pursuant to Exemption 1.


                 E.O. 13526 § 1.4 (d): Foreign Relations or Foreign Activities

       (36)    E.O. 13526, § 1.4 (d) allows for the classification of information related to foreign

relations or foreign activities of the United States, including confidential sources. The classified

information withheld, if disclosed, would reveal sensitive capabilities and vulnerabilities that

impact the FBI's ability to collect intelligence either about or from a foreign country. This

information is sensitive due, in part, to the delicate nature of international diplomacy, and must

be handled with care so as not to jeopardize the fragile relationships that exist between the

United States and certain foreign governments.

       (37)    Information withheld on Bates page 1052-1053 7 concerning foreign relations or

foreign activities of the United States can reasonably be expected to lead to diplomatic or


7
 During my review of Bates pages 1052-1053 and 1067, I determined the classification stamps
required correction. The classification stamps reflect 1.4(d) as applicable to Bates page 1067 and
1.4(c) applicable to all three pages. The stamps should correctly reflect 1.4(c) is applicable to all
                                                                   18
economic retaliation against the United States; identify the targets and scope of intelligence

activities of the United States in or about a foreign country, which may result in the curtailment

or cessation of these activities; enable hostile entities to assess United States intelligence

gathering activities in or about a foreign country and devise countermeasures against these

activities; or compromise cooperative foreign sources, which may jeopardize their safety and

curtail the flow of informatipn from these sources. Release of this information could reasonably

be expected to cause serious damage to national security and is therefore properly classified at

the "Secret" level pursuant to E.O. 13526, § l.4(d), and is exempt from disclosure pursuant to

Exemption 1.

               EXEMPTION 3 - INFORMATION PROTECTED BY STATUTE

        (38)    5 U.S.C. § 552 (b)(3) exempts from disclosure information which is:


                specifically exempted from disclosure by statute ... if that statute (A)(i) requires
                that the matters be withheld from the public in such a manner as to leave no
                discretion on the issue; or (A)(ii) establishes particular criteria from withholding
                or refers to particular types of matters to be withheld; and (B) if enacted after the
                date of enactment of the Open FO IA Act of 2009, specifically cites to this
                paragraph.

                (b)(3)-l - National Security Act of 1947, SO U.S.C. § 3024 (i)(l)

        (39)    The FBI asserted Exemption 3 to withhold information pursuant to Section

102A(i)(l) of the National Security Act of 1947 ("NSA"), as amended by the Intelligence

Reform and Terrorism Prevention Act of2004 ("IRTPA"). 50 U.S.C. § 3024(i)(l) provides that

the Director of National Intelligence ("DNI") "shall protect from unauthorized disclosure




three pages (Bates 1052-1053 and 1067) and 1.4(d) is only applicable to Bates pages 1052-1053
(not Bates 1067).
                                                  19
intelligence sources and methods." 8 As relevant to U.S.C. § 552(b)(3)(B), the National Security

Act of 1947 was enacted before the date of enactment of the OPEN FO IA Act of 2009. On its

face, this federal statute leaves no discretion to agencies about withholding from the public

information about intelligence sources and methods. Thus, the protection afforded to intelligence

sources and methods by 50 U.S.C. § 3024(i)(l) is absolute. See CIA v. Sims, 471 U.S. 159

(1985).

          (40)   In order to fulfill its obligation of protecting intelligence sources and methods, the

DNI is authorized to establish and implement guidelines for the Intelligence Community ("IC")

for the classification of information under applicable laws, Executive Orders, or other

Presidential Directives, and for access to and dissemination of intelligence. 50 U.S.C. §

3024(i)(l). In implementing this authority, the DNI promulgated Intelligence Community

Directive 700, which provides that IC elements shall protect "national intelligence and

intelligence sources and methods and activities from unauthorized disclosure." 9 The FBI is one

of 17 member agencies comprising the IC, and as such must protect intelligence sources and

methods.

          (41)   Given the plain Congressional mandate to protect the IC's sources and methods of

gathering intelligence, the FBI has determined that intelligence sources and methods would be

revealed if any of the withheld information is disclosed to plaintiffs. Therefore, the FBI is

                                                                     10
prohibited from disclosing such information under § 3024 (i)(l ).



8
 Section 102A(i)(l) of the National Security Act was previously codified at 50 U.S.C. §
403(i)(l). As a result of the reorganization of Title 50 of the U.S. Code, Section 102A(i)(l) is
now codified at 50 U.S.C. § 3024(i)(l).

9
  Intelligence Community Directive (ICD) 700, date June 7 2012, at ,i 2a.
10
   Although§ 3024 (i)(l) does not impose a requirement to articulate harm, disclosure of this
information presents a bona fide opportunity for individuals to develop and implement
                                                   20
       (42)    The FBI is asserting Exemption 3 in this case on Bates pages 1052-1053 and 1067

in conjunction with Exemption 1 to protect information that would reveal intelligence sources

and methods. In these instances, information would reveal classified intelligence sources and

methods protected by Exemption 1. In one instance, Bates page 1054, information was protected

under Exemptions 3 and 7(E) because unclassified intelligence sources and methods were

employed as law enforcement techniques, procedures, or guidelines, and thus would qualify as

both an intelligence source and method under Exemption 3 and a law enforcement technique

under Exemption 7(E). Notably, § 3024 (i)(l) protects sources and methods regardless of

whether they are classified. Sims at 176.

                                EXEMPTION 7 THRESHHOLD

       (43)    Before an agency can invoke any of the harms enumerated in Exemption (b)(7), it

must first demonstrate that the records or information at issue were compiled for law

enforcement purposes.     Pursuant to 28 USC §§ 533, 534, and Executive Order 12,333 as

implemented by the Attorney General's Guidelines for Domestic FBI Operations (AGG-DOM)

and 28 CFR § 0.85, the FBI is the primary investigative agency of the federal government with

authority and responsibility to investigate all violations of federal law not exclusively assigned to

another agency, to conduct investigations and activities to protect the United States and its

people from terrorism and threats to national security, and further the foreign intelligence

objectives of the United States. Under this investigative authority, the responsive records herein

were compiled and/or created in furtherance of the FBI's law enforcement, national security, and

intelligence missions.




countermeasures, resulting in the loss of significant intelligence information, sources, and
methods relied upon by national policymakers and the IC to safeguard national security.
                                                 21
       (44)    To accomplish these missions, the FBI must develop policy and training to ensure

efficient, effective, and lawful use of specific law enforcement and intelligence gathering

techniques, procedures, and/or investigative methods. Specifically, the records at issue concern

policy and training on the restrictions imposed by statute, regulation, or the First Amendment on

government surveillance targeting members of the news media or otherwise implicating the

freedoms of speech, association, or the press. In addition, these training and policy documents

are intertwined with information concerning certain inherent tasks and operational functions that

are required, to include the implementation and operation of law enforcement programs or

systems used as law enforcement and/or intelligence gathering methods, tools, techniques, and/or

procedures.

                              EXEMPTION (b)(7)(E)
                  INVESTIGATIVE TECHNIQUES AND PROCEDURES


       (45)    5 U.S.C. § 552(b)(7)(E) provides protection for:

               Law enforcement records which would disclose techniques and
               procedures for law enforcement investigations or prosecutions, or
               would disclose guidelines for law enforcement investigations or
               prosecutions if such disclosure could reasonably be expected to
               risk circumvention of the law.
       (46)    Exemption (b)(7)(E) has been asserted to protect information containing sensitive

investigatory techniques and procedures authorized for use by the FBI. This exemption affords

categorical protection to these techniques and procedures used in such investigations; it protects

techniques and procedures not well-known to the public as well as non-public details about the

use of well-known techniques and procedures. While several documents could easily be

characterized as consisting fully of information that would disclose investigative techniques and

procedures, and thus would be eligible for protection under (b)(7)(E) in their entirety, the FBI

endeavored to release as much segregable information as possible to Plaintiffs. The release of

                                                22
additional information would disclose techniques and/or procedures used in law enforcement and

national security investigations or prosecutions, or would disclose guidelines for law

enforcement and national security investigations or prosecutions that could reasonably be

expected to risk circumvention of the law. Although the "circumvention oflaw" component is

not specifically required to justify the withholding of law enforcement techniques and

procedures, this harm justification is nonetheless articulated in the 7(E) subcategories below.

       (47)    The subset of records selected by Plaintiffs for this motion contain information

protected under one or more of the following seven subcategories:

           •   Sensitive file numbers;

           •   Internal FBI secure e-mail and intranet web addresses;

           •   Investigative methodology & strategy for specific type of investigation, including

               but not limited to examples, criteria and triggers, as well as capabilities,

               limitations, and vulnerabilities of those specific strategies;

           •   Non-public investigative tools, techniques, databases, database printouts, and/or

               information concerning capabilities or limitations;

           •   Non-public portions of operational directives (specific guidance, procedures,

               criteria, and/or requirements);

           •   Law enforcement technique utilized in the specific context of National Security

               investigations (cited at times in conjunction with exemptions 1 and 3);

           •   Specialized FBI sections, units or squads, and/or singular roles (including duties

               and criteria) within the specialized unit/squad;

       (48)    These categories explain the basis for applying the exemption to particular

information. To describe the protected information in any further detail would identify and


                                                 23
highlight the sensitive information the FBI seeks to protect. The revelation of such details could

enable the targets of these techniques to develop countermeasures or avoid detection in order to

circumvent the FBI' s law enforcement efforts.

       (49)    The FBI' s reasoning for protecting this information cannot be examined in a

vacuum, but must be analyzed within the larger context of our country's current national security

climate. The FBI is charged with protecting the nation from security risks posed by U.S. and

non-U.S. individuals, organizations (such as terrorist groups), and foreign nations that seek harm

against the United States. Thus, if specific investigative techniques or procedures are made

public, then those individuals, organizations, and terrorist groups can use the information to learn

the FBI' s tactics in gathering information and can develop countermeasures to avoid detection.

                                     Sensitive File Numbers

       (50)    FOIA Exemption 7(E) was asserted, in conjunction with Exemption b(3), to

protect two sensitive FBI case file numbers on Bates page 1054. The file numbers at issue

document a specific intelligence activity, source or method, namely the location of two examples

of letterhead memos ("LHM") FBI employees can refer to as examples when drafting requests

for approval from DOJ. The FBI has determined that this exemption is appropriate for protecting ·

these case file numbers. The release of file numbering convention identifies an intelligence

activity, source/method, the investigative interest, or priority given to such matters. Further,

disclosing these two case files as an example of where such LHMs can be found would then

reveal that the FBI used particular types of techniques in those terrorism/counter-intelligence

investigations. 11 It would also show, globally, what types of investigative strategies the FBI uses



11
  The FBI considered that this information could have been a lead to documents that were
responsive to the request, specifically, part l.e of the "final processing list." The FBI reviewed
these two LHMs and determined they are not responsive to part l .e. While they are examples of
                                                 24
when investigating certain types of criminal behavior or threats to National Security. Applying a

mosaic analysis, suspects could use these file numbers (indicative of investigative priority), in

conjunction with other information known about other individuals and/or techniques, to change

their pattern of activity to avoid detection, apprehension, or create alibis for suspected activities,

etc. Thus, the FBI properly protected this information from disclosure pursuant to Coded

Category 7(E)-1.

               Internal Secure E-Mail Addresses and Intranet (internal) Web Addresses

        (51)     FOIA Exemption 7(E) was asserted to protect secure internal e-mail addresses

and non-public web addresses. Release of this type of information could allow individuals under

investigation to exploit the FBI's Information Technology system to gain unauthorized access to,

view and manipulate data on, or otherwise interfere with the FBI' s unclassified but non-public

intranet. Such actions could arm individuals with the information or ability to circumvent the

law. Additionally, release of this information would allow individuals to disrupt official

business and could subject FBI employees to harassing e-mails. Thus, the FBI properly

protected this information from disclosure pursuant to Coded Category 7(E)-2 on Bates pages

406 and 1054.

               Investigative Methodology & Strategies for Specific Types of Investigations

        (52)     FOIA Exemption 7(E) was asserted to protect details that would reveal non-public

investigative methods and specific strategies used in the context of particular types of

investigations. Release of this information in the context of policy or training material,

including scenarios, hypothetical situations, and recommended responses, would provide insight




LHMs seeking approval from DOJ of the use of certain techniques, they are not those implicated
by part l .e of the request.
                                                  25
into the FBI Agent's strategic analysis, including anticipated obstacles and potential hurdles to

investigation. Disclosure of this information would essentially reveal the FBI' s "playbook" or

strategies utilized in specific circumstances and provide criminals and terrorists with valuable

information on the FBI' s capabilities and vulnerabilities for detecting and combating criminal

acts, affording criminals and terrorists the opportunity to develop countermeasures to avoid

detection and circumvent the law. Disclosing the FBI's analysis, including the levels of review

required in specific investigative situations, would provide insight to criminals and adversaries

about what actions they could take to circumvent or hamper the FBI' s investigative techniques.

This would make use of the investigative technique, method, or strategy ineffective in these

situations. The FBI has withheld information pursuant to Coded Category 7(E)-3, at times in

conjunction with FOIA Exemptions 1 and 3, on Bates pages 12, 34-35, 40, 905, 909, 1033-1034,

1052-1053, and 1066-1067.

              Information Concerning Capabilities or Limitations and Identity of Certain
                           Non-Public Investigative Tools and Techniques

       (53)     The FBI protected the identity of, and the capabilities and limitations (including

restrictions) related to, the use of certain non-public investigative tools and the techniques by

which they are utilized (including any results). They are used for official law enforcement

purposes by the FBI and/or law enforcement personnel and serve as methods for obtaining

counterterrorism and investigative data. These cyber products allow law enforcement to query

information and develop investigative leads from a variety of source data. FBI personnel as well

as task force members from local, state and other federal agencies have access to these tools.

Disclosure of the capabilities and/or vulnerabilities of the data that can be collected through use

of these tools and in specific situations, could enable criminals to employ countermeasures to

avoid detection, thus jeopardizing the FBI's investigative mission. Revealing the names of these

                                                 26
products, as well as their capabilities and uses, would be comparable to painting the word

"Police" on an undercover police vehicle. The efficacy of the technique rests on the ability to

mask its identity. Because disclosure would impede the FBI's effectiveness and potentially aid

in circumvention of the techniques if disclosed, the FBI properly withheld this information

pursuant to Coded Category 7(E)-5 on Bates pages 903 and 914.

                            Non-Public Portions of Operational Directives

       (54)    The FBI withheld information within policy and training documents consisting of

operational directives that guide and instruct FBI employees on the proper use of certain

sensitive FBI procedures, techniques, and strategies for conducting investigations.

Specifically, the information protected under Coded Category 7(E)-6 was located in the FBI's

Domestic Investigations Operations Guide ("DIOG") and the FBI's Counterintelligence Division

Policy Directive and Policy Guide ("CDPG"). 12 In the course of providing these instructions,

these guides also identify the procedures, techniques, and strategies at issue. Specifically, the

protected information falls within both subtypes of 7(E): law enforcement techniques and

procedures, and law enforcement guidelines. Releasing such information would not only provide

sensitive, unknown investigative techniques, it would also reveal sensitive unknown uses of

these specific techniques and procedures. If released in its entirety, the information would

provide individuals and entities with a unique look inside the FBI' s law enforcement and

national security "playbooks." For example, on Bates page 383, certain specific information is

protected under the disclosed heading, "Members of the News Media," the disclosed subheading



12
  The DIOG's purpose is to standardize policy so that criminal, national security, and foreign
intelligence investigative activities are accomplished in a consistent manner, whenever possible
(e.g., same approval, notification, and reporting requirements). In addition to the DIOG, each
FBIHQ substantive Division has a policy implementation guide that supplements the DIOG. The
CDPG is the Counterintelligence Division's policy implementation guide.
                                                 27
"Approval Requirements," and a disclosed sub-subheading, "Exigent Circumstances." On Bates

page 389, certain specific information is protected under the disclosed subheadings, "Community

oflnterest Information," "Contact with Members of the News Media by a [Redacted]," and

"Emergency Circumstances." Armed with such information, criminals could predict how and

when the FBI will respond to certain suspicious/criminal activities, and the investigative

techniques the FBI is most likely to employ in those situations. This would afford criminals the

abilities to preemptively modify their behavior in a manner that avoids detection and to disrupt

the very investigative procedures, techniques, and strategies that these FBI guides are intended to

protect. Consequently, the release of this information in full would increase the risk that targets

of these national security investigations could develop countermeasures and avoid detection by

interfering with the FBI' s ability to effectively use these important national security law

enforcement techniques. A release of this information would allow individuals and entities

seeking to commit crimes or threaten the United States' national security an opportunity to avoid

detection and circumvent the law. Thus, the FBI properly withheld this information pursuant to

Coded Category 7(E)-6 on Bates pages 377-378, 383-384, 387-389, 394, 396, 406-407, 410-417,

421, (FBI's DIOG) and 1016-1020 (FBI's Counterintelligence Division Policy Directive and

Policy Guide). At times, this information is withheld in conjunction with FOIA Exemptions 1

and/or 3.

                   Law Enforcement Techniques Utilized in the Specific Context of
                                National Security Investigations

       (55)    Pursuant to FOIA Exemption 7(E), the FBI has withheld on Bates pages 1017,

1020, and 1052-1053 the identification and detailed description (circumstances of use, approval

levels, pre-requisites, etc.) of sensitive law enforcement techniques that the FBI uses in National

Security investigations to obtain invaluable intelligence information. While the techniques may

                                                 28
be known by the public in a general sense, the technical analysis of these sensitive law

enforcement techniques, to include the specifics of how and in what setting they are employed, is

not generally known to the public. Revealing the techniques, potential targets of the techniques,

and/or the nature of the information gleaned via their use in the context of this material would

effectively reveal specifics of how, and in what settings, the techniques are employed. As a

result, criminal targets would be better able to avoid detection by developing countermeasures to

circumvent the ability of law enforcement officials to use the techniques, thus rendering them

useless to the FBI and other law enforcement agencies. Revealing details about these sensitive

law enforcement techniques would compromise a crucial means of collecting intelligence

information and severely hamper the FBI' s law enforcement efforts to detect and apprehend

individuals who seek to violate the United States criminal and national security laws; therefore,

this information is appropriately exempt from disclosure pursuant to Coded Category 7(E)-10.

At times, this information is also withheld in conjunction with FOIA Exemptions 1 and 3.


              Specialized FBI Sections, Units, Squads, and/or Singular Roles within the
                               Specialized Section/Unit/Squad

       (56)    The FBI asserted Exemption (b)(7)(E) on Bates pages 1016, 1018-1020, and 1052

to protect techniques and procedures specifically pertaining to the names, numbers, and/or alpha

designators of certain sensitive FBI squads and units. In some instances, the existence of these

particular squads and units is not known to the general public. In other instances, the use of the

known unit in the context of a particular type of investigation would be revealing in and of itself

(Bates page 1016). Revealing their names, numbers, and alpha designators would reveal their

existence, as well as the level of focus the FBI has applied to certain areas within the realm of

counterterrorism. Providing criminals with the level of focus the FBI is applying to a certain



                                                 29
type of terrorist activity would provide terrorists with an idea as to where the FBI is focusing its

limited resources. Terrorists could then plan and structure their activities in a manner that avoids

detection and disruption by the FBI, making it easier for them to circumvent the law. Therefore,

this information has been redacted pursuant to Coded Category 7(E)-l 1.



                                        SEGREGABILITY

       (57)    During the processing of Plaintiffs' request, each responsive page was

individually examined to identify non-exempt information that could be reasonably segregated

from exempt information for release. All segregable information has been released to

plaintiffs. As demonstrated herein, the only information withheld by the FBI consists of

information that would trigger reasonably foreseeable harm to one or more interests protected by

the cited FOIA exemptions.

       (58)    As discussed in paragraph 21 supra, Plaintiffs are challenging only 52 pages of

partially withheld FBI documents and the FBI's search in regard to part l .e of the narrowed

request. 13 The FBI previously segregated for release all non-exempt information. The FBI

conducted a secondary review and determined material that was withheld was appropriately

withheld as release would trigger foreseeable harm to one or more interests protected by the cited

FOIA exemptions on these pages. The protected material was either exempt itself or was so

intertwined with non-exempt information that segregation of the non-exempt information was

not reasonably possible without revealing exempt information or leaving nothing but

meaningless words or sentence fragments.



 Plaintiff has challenged the FBI' s assertion of exemptions on partially withheld Bates pages
13

12,34-35,40,377-378,383-384,387-389,394,396-422,903,905,909,914, 1016-1020, 1033-
1034, 1052-1054, 1065-1067.
                                                 30
                                          CONCLUSION

       (59)    The FBI conducted a reasonable search for records responsive to Plaintiffs' FOIA

request. The FBI processed (with the assistance of other agencies where necessary) and released

all reasonably segregable information from the responsive records to Plaintiffs. The FBI

properly protected and withheld information pursuant to FOIA Exemptions 1, 3, and 7(E), 5

U.S.C. §§ 552 (b)(l), (b)(3), and (b)(7)(E). 14

       (60)    The FBI has carefully examined the responsive records and has determined (at

times, with the assistance of other agencies) that the information withheld from Plaintiffs, if

disclosed, would reveal information that would cause serious damage to national security, would

violate federal statutes governing release of information on national security operations, would

disclose techniques and procedures for law enforcement investigations or prosecutions, or would

disclose guidelines for law enforcement and national security investigations or prosecutions that

could reasonably be expected to risk circumvention of the law. After extensive review of the

responsive records, the FBI determined that there is no further reasonably segregable information

subject to the FOIA to be released, without revealing exempt information.




14
  Although the FBI also properly withheld information pursuant to FOIA Exemptions 6 and
7(C), those exemptions are not challenged in the narrowed subset of records selected by the
Plaintiffs. Exemptions 6 and 7(C) were asserted on Bates pages 395, 1052, and 1065 to withhold
unique employee identifiers within the classification stamps on each of these pages. On Bates
page 1054, the names and identifying information (singular positions, telephone numbers, and e-
mail addresses) of DOJ employees is withheld.
                                                  31
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct, and that Exhibits A t~o1:G attached hereto are true and correct copies.

              Executed this   22~       January, 2020, in Winchester, Virginia.




                                           l)tj))f_
                                             Michael G. Seidel
                                                                       r/J
                                             Acting Section Chief
                                             Record/Information Dissemination Section
                                             Information Management Division
                                             Federal Bureau of Investigation




                                                32
